Citation Nr: 0314477	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-36 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
seizure disorder, claimed to be secondary to an inservice 
head injury.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 1997, the veteran's claim 
was transferred to the St. Petersburg, Florida, RO due to the 
veteran's change of residence.  TDIU was denied by that 
office in September 1997.  

In a December 2002 VA Form 9, the veteran stated that he only 
wished to appeal the claims for service connection for head 
and heart conditions.  In a January 2003 statement, the 
veteran's representative stated that the veteran did not want 
to pursue the claims for increased ratings for the shell 
fragment wound of the left arm, for the left knee or for 
hearing loss.  It was noted, however, that the veteran wanted 
to appeal the claim for a total rating based on individual 
unemployability.  The veteran submitted a statement in 
February 2003 indicating that he wished to withdraw his 
appeal for increased evaluations for service-connected shell 
fragment wound of the left forearm, bilateral hearing loss, 
and lateral meniscus tear of the left knee.  On these bases, 
the issues on appeal are limited to the issues set forth on 
the title page of this decision.  

In view of the favorable determination set forth below, the 
merits of the claim for service connection for a seizure 
disorder will be addressed in the REMAND that follows this 
decision.  Moreover, the Board finds that the matter of TDIU 
is inextricably intertwined with the merits of the claim for 
entitlement to service connection for a seizure disorder, 
particularly in view of the effective date issues that may 
arise out of the possible grant of benefits.  Consequently, 
the Board defers its consideration of entitlement to TDIU, 
pending the originating agency's decision on the merits of 
the veteran's claim for service connection for residuals of 
seizure disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for a seizure disorder, 
claimed to be associated with head trauma in service, was 
denied in a February 1988 rating decision; the veteran was 
notified of that determination by correspondence dated later 
that month; but, he did not submit a timely appeal to the 
February 1988 decision.  

3.  The evidence received into the record since the February 
1988 rating decision consistent of reports of VA evaluation 
and treatment showing a possible connection between a seizure 
disorder and a head injury during the veteran's military 
service.  

4.  The evidence received into the record since the February 
1988 rating decision is so significant that it must be viewed 
in the context of all the evidence in order to fairly decide 
the claim.  

5.  Cardiovascular disease was not diagnosed during the 
veteran's military service and was not show in the initial 
post-service examinations; cardiovascular disease was first 
diagnosed in 1996.   


CONCLUSIONS OF LAW

1.  The February 1988 rating decision that denied entitlement 
to service connection for residuals of a head injury, 
including a seizure disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a head injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  

3.  Arteriosclerotic heart disease is not shown to have been 
incurred in or aggravated by the veteran's military service; 
and the inservice incurrence of cardiovascular disease may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in a July 1996 rating 
decision, a July 1996 statement of the case, and a November 
2002 supplemental statement of the case.  He was specifically 
told that there was no evidence constituting new and material 
evidence to reopen the claim of entitlement to service 
connection for seizures claimed to be secondary to a head 
injury.  He was also informed that ASHD was not shown to have 
been the result of injury, disease or event of military 
service.  Likewise, a November 2002 letter notified the 
veteran how, in general, to establish entitlement to service-
connected compensation benefits and provided information 
about how VA would assist him in obtaining evidence for his 
claim.  He was specifically asked to identify each doctor and 
hospital where he has sought treatment.  He did not submit 
additional information regarding treatment providers 
following this letter.  Therefore, VA has no outstanding duty 
to inform him that any additional information or evidence is 
needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  On behalf of the veteran's claim, 
VA obtained reports of VA outpatient treatment as well as 
records from the Social Security administration.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the issues addressed in 
this decision.  Therefore, the Board may proceed with its 
appellate review without prejudice to the veteran.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  


1.  New And Material Evidence--A Seizure Disorder.

Service connection was originally denied for seizures, 
claimed to be residuals of a head injury, in a February 1988 
rating decision.  The veteran was notified of that 
determination by a letter issued in April 1988.  However, he 
did not initiate a timely appeal to that determination.  

The evidence of record at that time included the veteran's 
service medical records that showed that he sustained a blow 
to the left parietal occipital region in April 1967.  At that 
time, he was hospitalized on the 11th of the month for slight 
confusion and lethargy.  Some dilation of the left pupil was 
noted as well.  The veteran was discharged on the 13th of the 
month and was returned to duty.  Service medical records are 
negative for a seizure disorder.  Likewise, the initial two 
VA examinations, conducted in June 1973 and October 1986 did 
not reveal any complaints findings of seizures or any 
residuals of a head injury.  

A report of VA hospitalization from October to December 1986 
shows that a CT scan accomplished during that admission was 
negative except for the presence of a benign thrombosed vein 
in the left temporal region.  CT scan and EEG were 
accomplished as part of a seizure workup because of episodes 
of blacking out.  At no time during the hospitalization did 
the veteran demonstrate any seizure activity.  However, he 
was treated with Tegretol.  

The veteran was hospitalized in November 1987 with a history 
of paroxysmal amnetic episodes since 1984.  The report makes 
reference to a history of inservice head injury when the 
veteran was reportedly suffered a closed-head injury 
associated with being hit in the head by a helicopter blade.  
Since that time, as reported the veteran experienced episodes 
when he was suddenly unaware of what he was doing and was 
unfamiliar with his environment.  These episodes were 
accompanied by a frontal headache with pressure sensation.  
Post-ictus, he felt very sleepy.  The veteran had been 
treated with Tegretol.  The hospital report reflects that the 
veteran's condition on the basis of history alone was 
consistent with complex partial seizures.  

New and Material Evidence Claim Filed Prior to August 29, 
2001

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim to reopen was received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a nervous condition.  
As noted above, the RO has complied with the notice and duty 
to assist provisions of the VCAA.  Specifically, the veteran 
and his representative were advised by the RO of the 
information required to substantiate his claim, and thus, the 
Board may proceed with its appellate review.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since the February 1988 Rating Decision.  

Evidence received into the record since the February 1988 
decision includes reports of VA evaluation and treatment.  
This includes the February 1996 medical record showing that 
the veteran had a seizure disorder secondary to a head 
injury-i.e., temporal lobe epilepsy.  The new evidence also 
includes a June 1997 report of VA examination that shows that 
the veteran had a history of another head injury in 1984 when 
the veteran was in a trucking accident.  As reported, the 
veteran was driving an 18-wheel truck when it jackknifed and 
caused the veteran to suffer severe injury.  The veteran also 
reported that he had a history of severe headaches that 
apparently were an aura of his seizures.  The examiner noted, 
"[t]here was a history of a history of a head injury and he 
[the veteran] also reports a skull fracture occurring in 
1967.  This has left him with a seizure disorder which 
continues to be under active treatment."  This evidence is 
new as it was not previously of record.  Also, its is 
material as it is relevant and probative to the issue at 
hand.  Furthermore, it is so significant that it should be 
viewed in the context of all the evidence in order to fairly 
decide the claim.  

Importantly, the Board notes that there is no indication from 
the June 1997 VA examination report that the examiner 
reviewed the veteran's entire clinical records before 
reaching this opinion.  Moreover, there is some indication 
from the record that the veteran's initial complaints of 
"seizures" occurred after the veteran sustained a closed-
head injury in a trucking accident in 1984.  Nevertheless, 
for the purposes of determining new and material evidence, 
the credibility of evidence is presumed.  See Elkins, supra.  
In view of the foregoing, the claim for service connection 
for a seizure disorder, claimed to be secondary to a head 
injury in service is reopened.  



2.  Entitlement To Service Connection For ASHD

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Cardiovascular disease, including hypertension, is presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not show 
cardiovascular was diagnosed during the veteran's military 
service.  In October 1972, the veteran reported having pain 
in the chest with a tingling sensation in the left arm.  The 
episode was described as a muscle spasm in the chest.  There 
was no previous history of heart disease; blood pressure was 
132/94.  The impression was probable pectoralis muscle spasm.  

The initial post-service VA examination was conducted in June 
1973.  No cardiovascular complaints were recorded and no 
disease was found.  Likewise, the no cardiovascular concerns 
were noted on the report of the October 1986 VA examination.  
Chest discomfort described at that time was related to a 
teratoma.  No cardiovascular diagnosis was recorded.  

The Board notes, in addition, that the veteran's military 
medical records show that he was treated in February 1983 for 
right-sided chest pain while he was serving in the reserves.  
These symptoms were associated with costochondritis, and as a 
consequence were not deemed to be cardiovascular in nature.  
Chest X-rays taken at that time were negative.  

Reports of VA outpatient treatment dated in 1996 and 1997 
were the first to indicate the presence of cardiovascular 
disorder.  In particular, a February 1996 medical record 
shows that the veteran had diagnoses including angina.  In 
addition, the February 1997 report of VA hospitalization 
shows that the veteran had a history of ASHD and 
hypertension.  
Based on these facts, the Board finds that the first 
documented evidence of cardiovascular disease is recorded at 
a time too remote from service to be associated therewith.  
The evidence demonstrating the first positive evidence of 
ASHD shown in 1997 does not support a finding of direct 
service connection for ASHD.  Moreover, service-connection 
cannot be established on the basis of a statutory presumption 
as cardiovascular disease was not demonstrated to the 
requisite degree within the initial post-service year.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have ASHD that is related to injury, disease or event of his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been received to reopen the 
claim for service connection for seizures claimed to be 
secondary to an inservice head injury.  To this extent, the 
appeal is allowed.  

Service connection for ASHD is denied. 


REMAND

In light of the favorable determination above, the Board now 
turns to the merits the veteran's claim for service 
connection for a seizure disorder.  However, after a 
preliminary review of the record, the Board finds that 
additional development is necessary prior to completion of 
its appellate review.  In view of this fact, the case is 
remanded to the RO for the following development:

1.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that treated him for a closed-
head injury resulting from a trucking 
accident that allegedly occurred in 1984.  
The records from each health care 
provider the appellant identifies should 
be obtained and associated with the 
veteran's claims folder.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination in order to determine the 
current nature and etiology of an 
existing seizure disorder.  The examiner 
should review the entire clinical record.  
In particular, the examiner's attention 
is directed to the service medical 
records showing treatment for a head 
injury in April 1967.  Also, the 
examiner's attention is directed to the 
June 1997 VA examination report showing a 
history of a closed-head injury in 1984, 
reportedly sustained as a result of a 
trucking accident.  A complete diagnosis 
of the veteran's existing neurological 
disability should be provided.  In 
addition, the examiner is asked to offer 
an opinion as to whether the veteran 
currently has a seizure disorder that may 
be associated with his military service.  
In this regard, it should be stated 
whether it is at least as likely as not 
that the veteran currently has a seizure 
disorder related to injury, disease or 
event noted during his military service.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

